

Exhibit 10.3


ADDENDUM NO. 2 TO
EMPLOYMENT AGREEMENT


THIS ADDENDUM NO. 2 TO EMPLOYMENT AGREEMENT ("Addendum No. 2") is made and
entered into effective as of the 30th day of March, 2012 (the “Addendum Date”),
by and between LENDER PROCESSING SERVICES, INC., a Delaware corporation (the
"Company"), and Daniel T. Scheuble (the "Employee") for the purpose of modifying
and amending certain terms of that Employment Agreement (the “Employment
Agreement”), with an Effective Date of December 31, 2009, by and between Company
and Employee, as more specifically set forth below. This Addendum No. 2 shall be
supplemental to, and shall be read and construed together with, the Employment
Agreement and that certain Addendum No. 1 to Employment Agreement, effective as
of September 30, 2011, between Company and Employee, and all capitalized terms
that are not otherwise defined in this Addendum shall have the meanings
attributed to them in the Employment Agreement. In consideration of the mutual
covenants and agreements set forth herein, the parties agree as follows:
1.Section 3 of the Employment Agreement shall be disregarded and shall be
replaced with the following:
Term. This Agreement shall commence on the Effective Date and, unless terminated
as set forth in Section 8, continue through December 31, 2013. This Agreement
shall be extended automatically for successive one (1) year periods (the initial
period and any extensions being collectively referred to as the "Employment
Term"). In addition, any and all addendums to this Agreement shall continue
through the Employment Term unless otherwise specifically set forth in such
addendum. Either party may terminate this Agreement, together with any addendums
thereto, as of the end of the then-current period by giving written notice at
least thirty (30) days prior to the end of that period. Notwithstanding any
termination of this Agreement or Employee's employment, Sections 8 and 9 shall
remain in effect until all obligations and benefits that accrued prior to
termination are satisfied.
2.    Incorporation by Reference. This Addendum is entered into between the
parties for the purpose of amending certain terms of the Employment Agreement,
and is hereby incorporated therein and made a part thereof. All terms of the
Employment Agreement (as modified or supplemented by Addendum No. 1) other than
those specifically modified by this Addendum shall remain in full force and
effect.


Signature page follows.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties have executed this Addendum to be effective as of
the date first set forth above.
 
LENDER PROCESSING SERVICES, INC.


By: /s/ Hugh R. Harris            
Name: Hugh R. Harris
Its: President and Chief Executive Officer






 
DANIEL T. SCHEUBLE


/s/ Daniel T. Scheuble                






